Citation Nr: 18100277
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-30 597
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and chronic depression, is granted.
FINDING OF FACT
The Veterans acquired psychiatric disorder, to include PTSD and chronic depression, is causally related to his active duty service.
CONCLUSION OF LAW
The criteria for service connection for an acquired psychiatric disorder, to include PTSD and chronic depression, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1972 to August 1977.
In a February 2012 Department of Veterans Affairs (VA) treatment report the Veteran was diagnosed with PTSD and chronic depression.  As such, the Board of Veterans Appeals (Board) has characterized the psychiatric disorder on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and chronic depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (The scope of a claim includes any disability that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record).
 
The Veteran asserts that his current psychiatric disorders are a result of his military service.  For psychiatric disorders other than PTSD, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
The Veteran asserts that he has a psychiatric disorder due to his service in Korea as a Military Policeman (MP).  In a March 2012 statement the Veteran described an incident where he and other military policemen fought with a large group of soldiers after taking one soldier into custody.  He described the constant stress that he was under as a result of the civil unrest and riots at or near Camp Casey.  He reported that during an article 15 proceeding in August 1977 he had become so nervous that he would constantly bite his fingernails.  He reported developing sleep problems and an inability to concentrate.
The Board notes that the Veteran has not been provided an examination in connection with his claim for PTSD.  During a November 2011 VA psychiatric evaluation the Veteran reported that there was a lot of racial tension in Korea and riots after the Vietnam War ended.  He reported he became very depressed in service and would bite his nails.  He reported that he did not want to deal with his duties as an MP when he returned from Korea and that he was disciplined in service after getting caught with marijuana shortly before his discharge.  He reported that he was demoted and fined 50 dollars as a result.  When describing the Veterans PTSD criteria the clinician reported that the Veteran reported he had to fight in some riots in Korea and was on constant alert that the North Koreans would storm across the border.  The clinician noted that the Veterans PTSD symptoms would require further assessment.  In February 2012 a VA psychiatrist noted the Veterans reports of severe tension and constant threats during his service in Korea; he diagnosed the Veteran with PTSD and chronic depression.  
At separation in August 1977, psychiatric evaluation was normal; however, the Veteran reported depression or excessive worry and nervous trouble of any sort in an August 1977 report of medical history.
In an October 2013 statement the Veteran asserted that he served with the 2nd MP Company stationed at Camp Casey in Dongducheon, Korea.  He reported that from June 1973 to June 1975 his company experienced heavy rioting at least three times a month.  He reported that on several occasions he found himself in between the rioters and the Korean police with their weapons drawn.  He described an incident where another military police officer attempted to disburse the crowd by firing a warning shot, and that he and the other officers had to fight and wrestle with the crowd.  He reported that during the end of his enlistment he suffered from symptoms of anxiety, nervousness, always being on edge, and biting his fingernails.  He reported that he refused his MP duty after what he saw in Korea, resulting in a demotion in rank before discharge.
In a December 2012 statement another service member reported he served at Camp Casey during the period of the Veterans service and reported that there were constant assaults on the military police and that riots and fighting occurred among the soldiers arriving at the conclusion of the Vietnam War.  In a July 2013 statement a different service member reported that he served in Camp Casey shortly before the Veteran and there were high incidents of assaults and racial tension in the area, to include a race riot.  
Service records reflect that the Veterans Military Occupational Specialty (MOS) was that of an MP with the 2nd MP Company 2nd Infantry Division with USARPAC-KOREA from March 1973 through February 1975.  The records reflect that from November 1976 through April 1976 the Veteran was a heavy vehicle driver.  Personnel records confirm that the Veteran served in Korea from September 1974 through October 1975.  The record reflects that the Veteran was promoted from SP4 to SP5 during service and his certificate of release from active duty from his second period of active service reflects the rank SP4.  
The Board notes that in September 2012 VA made a formal finding of a lack of information required to corroborate stressors associated with the Veterans claim for service connection for PTSD.  Upon review, the Board finds that the Veteran has consistently and credibly reported the details of the alleged in-service events, and with the addition of the buddy statements describing the general atmosphere around Camp Casey during the timeframe in question, the Veterans duties as an MP, the Veterans apparent demotion during service and change of MOS, and his reports of nervous trouble at separation  all of which tend to support his reports of stressful events during service  the stressor related to altercations while serving as an MP in Korea is considered verified.  A VA psychiatrist has diagnosed PTSD and depression stemming from the Veterans time in Korea.
There is no conflicting medical evidence pertaining to the question of whether the Veteran has a current psychiatric disorder related to active duty service.  As noted, the statements submitted in support of the Veterans claim consistently and credibly reported the details of his active duty service.  In summary, the probative evidence of record supports a finding of an in-service event, medical evidence diagnosing PTSD and chronic depression, and a link between the Veterans current disorders and active duty service.  

Given the above, service connection for an acquired psychiatric disorder, to include PTSD and chronic depression, is warranted.  38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

